Citation Nr: 0430976	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  96-31 966A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for urinary 
incontinence.

2.  Entitlement to service connection for residuals of a 
right heel injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (the RO).   

Procedural history

The veteran served on active duty from May 1977 until June 
1994.  

In July 1994, the RO received the veteran's claim of 
entitlement to service connection for urinary incontinence 
and residuals of a right heel injury.  The January 1995 
rating decision denied the veteran's claim.  The veteran 
disagreed with the January 1995 rating decision and initiated 
this appeal.  The appeal was perfected by the timely 
submission of the veteran's substantive appeal (VA Form 9) in 
August 1996.

The RO issued a supplemental statement of the case (SSOC) in 
March 1997 which continued to deny the veteran's claims.  
Following this, the RO scheduled the veteran for a VA 
physical examination.  A joints examination was completed in 
April 1998 and a fee basis general medical examination was 
completed in September 1998.  For reasons which are not 
clear, another SSOC was not issued until September 2000.

This claim was previously before the Board in October 2003.  
At that time, the 
claim was remanded to the RO for an additional VA examination 
for both claims.  Specifically, the Board determined that the 
competent medical evidence of record did not provide 
sufficient information as to the nature of any current 
urinary or right heel disability and also did not address the 
issue of medical nexus between such claimed disabilities and 
the veteran's military service.  Therefore, the Board 
remanded the claim for additional VA examinations.  

By letter dated March 17, 2004 the veteran was informed when 
and where to report for the additional examinations which 
were required by the Board's October 2003 remand.  The 
letter, which was sent to the veteran's most recent address 
of record, also advised the veteran that it was very 
important that to report for each examination.  The veteran 
failed to report for the examinations scheduled for later in 
March 2004.  There is no explanation on file for the 
veteran's failure to attend the examinations.  He has not 
requested that the examinations be rescheduled, nor has he 
otherwise himself communicated with the Board or the RO.  The 
case is again before the Board for adjudication.

Issues not on appeal

The original claim filed in July 1994 included claims for 
service connection for twelve conditions.  Of those original 
claims, service connection for hemorrhoids, colon polyps, 
chin scar and residual fracture right radial head was granted 
and noncompensable disability ratings were assigned.  Service 
connection was also granted for a right knee disability and a 
10 percent disability rating was assigned.  Service 
connection for chest scar, back condition, plantar fasciitis 
right foot, sinusitis, eye condition and the matters 
currently before the Board (urinary incontinence and 
residuals right heel injury) were all denied.  The veteran's 
notice of disagreement included only the two matters 
currently before the Board and the veteran's request for 
increased rating of his right knee and colon polyp 
disabilities.  All other claims were not appealed and the 
decision as to those matters is now final.  
See 38 C.F.R. § 20.1103 (2003).

In regards to the appeal for increased evaluations of 
service-connected right knee disability and service-connected 
colon polyps, that matter was decided by the Board in October 
2003.  In the October 2003 Board decision, the veteran's 
claims for increased evaluation were denied based on the 
veteran's failure to report for VA examinations scheduled in 
March and April 2001.  The Board's decision is final.  See 
38 C.F.R. § 20.1100 (2003).  




FINDINGS OF FACT

1.  The veteran failed, without good cause, to report for VA 
examinations concerning his claims for service connection of 
urinary incontinence and right heel injury.  

2.  The veteran has not reported for VA examination since 
September 1998; he has not contacted the RO or the Board to 
advise of his current address since March 1998; and he has 
not submitted any additional written communication concerning 
his claims since filing an August 1996 substantive appeal.


CONCLUSION OF LAW

Because of the veteran's unavailability since 1998, and 
specifically by failing to report for scheduled VA 
examinations, he has abandoned his claims. 38 C.F.R. § 3.158 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran filed a claim for service connection of urinary 
incontinence and residuals of a right heel injury.  In the 
interest of clarity, the Board will initially discuss whether 
this case has been properly developed for appellate purposes. 
The Board will then address the issues on appeal and provide 
a decision.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) (West 
2002)]. Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002)].

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. However, the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim.  See Holliday v. Principi, 14 Vet. App. 280 
(2000).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
1 Vet. App. at 54.



Notice

VA has a duty to notify claimants of any information and 
evidence needed to substantiate and complete a claim. 38 
U.S.C.A. §§ 5102, 5103 (West 2002). See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied.  The veteran was provided with the 
appropriate law and regulations and informed of the kinds of 
evidence which would support his increased rating claims in a 
June 1996 Statement of the Case and May 1997, September 2000 
and April 2004 Supplemental Statements of the Case.

Crucially, in July 2002, the RO sent the veteran a letter, 
with a copy to his representative, which discussed the 
requirements of the VCAA, including the responsibilities of 
the VA and the veteran with respect to obtaining evidence.  
The veteran was informed that he was to provide the RO with 
the names, addresses, and approximate dates of treatment for 
all health care providers who may possess additional records 
relevant to his increased rating claims and that he was 
responsible to make sure VA had sufficient information to 
obtain the pertinent records.  He was informed that VA would 
make reasonable efforts to obtain medical records to support 
his claim.  He was told to submit any additional information 
or evidence by August 12, 2002.  No additional correspondence 
has been received from the veteran.

The Board additionally finds that, for reasons that will be 
discussed further below, additional efforts to notify the 
veteran would be futile.  Nothing has been heard from the 
veteran since September 1998, almost 6 years ago, and it does 
not appear that he has furnished his current address to VA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 
(2003).  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.

The Board finds that under the circumstances presented in 
this case reasonable efforts have been made by the RO to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.

The RO obtained the veteran's service medical records.  VA 
outpatient treatment records identified by the veteran as 
having a bearing on the claim were also obtained.  The RO 
provided the veteran with VA examinations in August 1994 and 
September 1998. As has been discussed in the Introduction 
above, the Board remanded this case in October 2003 so that 
additional medical examinations of the veteran could be 
accomplished.  Letters were sent to the veteran at the last 
address of record in March 2004 notifying him that 
examinations were scheduled for him later in March 2004.  The 
veteran failed without explanation to report for the 
examinations without any excuse.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal. The veteran was informed of his right to a Board 
hearing and was presented several options for presenting 
personal testimony; he indicated in his August 1996 VA Form 9 
that he did not want a BVA or RO hearing.  

The veteran's representative submitted an August 2004 brief 
arguing that the claim must again be remanded for the RO to 
take additional steps to "resolve the confusion over the 
[veteran's] address".  There is no confusion over the 
veteran's address, however: there is no viable address of 
record because the veteran has not provided that address 
either to VA or to the representative.  As will be explained 
in greater detail below, the veteran has failed to keep VA 
informed of his whereabouts; the Board has determined that 
additional efforts to contact the veteran would therefore be 
futile.  To the extent that the veteran has changed addresses 
without informing VA, it is well-established that it is the 
claimant's responsibility to keep VA advised of his 
whereabouts in order to facilitate the conduct of medical 
inquiry. If he does not do so, "there is no burden on the 
part of the VA to turn up heaven and earth to find him."  See 
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

VA has done its utmost to develop the evidence with respect 
to the veteran's claim.  Any failure to develop this claim 
rests with the veteran himself.  The Court has held that VA's 
duty to assist the veteran in developing the facts and 
evidence pertinent to a veteran's claim is not a one-way 
street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
It is the responsibility of veterans to cooperate with VA.  
See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  In this regard, the 
Board notes that the veteran has had no contact with VA since 
September 1998, a period of six years.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claims has been consistent with the provisions of the current 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991). Accordingly, the Board will proceed to a 
decision.



Pertinent law and regulations

Abandoned claims

Except as otherwise provided, where evidence requested in 
connection with an original claim, a claim for increase or to 
reopen or for the purpose of determining continued 
entitlement is not furnished within one year after the date 
of request, the claim will be considered abandoned. After the 
expiration of one year, further action will not be taken 
unless a new claim is received.  38 C.F.R. § 3.158(a) (2002).

The provisions of 38 C.F.R. § 3.1(q) (2002) indicate that 
written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."

Factual Background

A common factual background will be submitted for both 
matters currently before the Board.  

As noted above, the veteran's original claim referred to 
twelve separate issues.  Upon receipt of the veteran's claim 
in July 1994, the RO reviewed the veteran's medical history 
and determined that VA examinations and nexus opinions were 
necessary, given the essentially negative evidence of claimed 
current disability at separation from service, one month 
prior.  The August 1994 VA examination noted increased 
urinary frequency, etiology unknown.  An enlarged right 
Achilles without limited range of motion, pain or other 
findings was also noted by the examiner.  

As noted in the introduction, service connection was granted 
for several other claimed disabilities.  In March 1995 the 
veteran was advised that due to his receipt of $82,252.80 in 
severance pay, he would not be receiving disability 
compensation payments for any service-connected disability 
until the full amount of the severance pay had been recouped.  
The veteran was further advised that he needed to keep VA 
apprised of his current address so that payments could 
commence upon the completion of the offset.  In his January 
1996 NOD the veteran made specific objection to the offset 
outlined in the March 1995 letter and advised the RO of a 
change of his address.  The RO began to use the new address.  

The veteran last corresponded with VA in August 1996, when he 
filed a substantive appeal (VA Form 9).  

After the issuance of the May 1997 SSOC described above, the 
RO again determined that a VA examination was necessary.  
Specifically, the RO determined that the veteran needed to 
submit evidence of a current disease process causing urinary 
incontinence and a current disability of the right heel.  The 
RO's decision additionally provided notice that evidence of 
incontinence without a supporting etiology or evidence of a 
previous heel injury alone without residuals would not form a 
basis to grant the claim.  The veteran was also informed by 
means of the May 1997 letter with the SOC that he had 60 days 
to make additional comment.  The veteran made no response.  

Based on the above, the RO determined that an additional VA 
examination was required in order to clarify the status of 
the veteran's current disabilities, if any.  Written notice 
of the scheduled examination was sent to the veteran's then-
current address of record and in March 1998 the veteran 
called the VA to advise that he would not be able to keep the 
VA examination appointment.  The veteran requested that the 
examination be rescheduled.  

A March 1998 note in the file indicates that the veteran 
advised the RO of a second change of address.  The note also 
indicates VA examinations for the veteran's joints and a 
genitourinary examination were cancelled because "veteran 
withdrew claim".  The evidence of record, however, does not 
include a writing from the veteran indicating such 
withdrawal, and therefore the claim continued on appeal.  See 
38 C.F.R. § 20.204 (2003).  

A September 1998 letter to the veteran's new address informed 
the veteran of a September 1998 VA examination.  The notice 
received by the veteran specifically indicated that if the 
veteran failed to report, his claim would be adjudicated 
without benefit of the evidence potentially generated by the 
appeal.  The veteran reported for the September 1998 VA 
examination.  

As noted in the Board's VCAA discussion above, a VCAA letter 
was sent to the veteran in July 2002.  He did not respond.

The September 2000 SSOC was generated and sent to the 
veteran's then-current address of record.  The September 2000 
VA SSOC notified the veteran that additional evidence 
concerning the existence of a current disability and a 
relationship between any such disability and any condition 
found in service would be required for VA to grant the claim.  
Again, the veteran was advised that he had 60 days to make 
additional comment in support of his claim.  Again, the 
veteran did not respond.  

In January 2003 the VA sent the veteran a letter noting that 
the veteran had failed to cash a check issued to him in 
October 2001.  The check was being voided under operation of 
law.  The veteran was advised that upon return of the letter 
with his signature a replacement check would be issued.  The 
veteran did not respond to that letter.  

In October 2003, the Board denied the veteran's two increased 
rating claims by operation of law.  See 38 C.F.R. § 3.655 
(2003).  The two service connection claims were remanded for 
additional examination, essentially for the same reason the 
RO  had previously given, namely that there was no evidence 
of currently diagnosed disability as to either the source of 
the claimed urinary incontinence or the claimed right heel 
disability.  In March 2004 the VAMC sent the veteran another 
letter outlining the additional evidence needed for the 
veteran to prove his claim including the need for an 
additional VA examination.  There has been no response to 
that letter.  In March 2004 the RO sent the veteran a letter 
at his last known address advising him of the additional VA 
examination.  The veteran did not report for the examination 
and did not contact VA to provide notice of good cause as to 
why he would not be reporting for the March 2004 examination.  

A Form 646 was received from the veteran's representative in 
July 2004 and an informal hearing presentation was submitted 
in August 2004. The veteran's accredited representative has 
not indicated that it is aware of the veteran's current 
whereabouts.

Analysis

As described above, the Board's review of the claims folder 
reveals that the veteran has not reported for VA examination 
since September 1998; he has not contacted the RO or the 
Board to advise of his current address since March 1998; and 
he has not submitted any additional written communication 
concerning his claims since filing an August 1996 substantive 
appeal.  Given the above factual background, and for reasons 
which will be explained in detail below, the Board finds that 
the veteran has abandoned his claim within the meaning of 38 
C.F.R. § 3.158 (2002).

In marked contrast to the veteran's pattern of contact with 
the RO between July 1994 and September 1998, and despite 
repeated efforts of the RO to locate him, the veteran has not 
been heard from for six years.  It is now well-established 
that it is the claimant's responsibility to keep VA advised 
of his whereabouts.  See Hyson, supra.  The record in this 
case reveals that the RO sent the veteran requests for 
specific evidence, in the form of the May 1997 SSOC, to the 
veteran at his latest address of record.  The veteran failed 
to respond.  The RO made numerous subsequent attempts to 
locate him, including the September 2000 SSOC and July 2002 
letter.  The veteran again failed to respond.  Additionally, 
pursuant to the instructions of the Board's October 2003 
Remand, notices were sent to two of the veteran's known 
addresses advising him of the need for an additional VA 
examination.  The veteran did not report for this examination 
and has not contacted the RO in response to this 
communication.  

Further, the veteran's claims folder contains a January 2003 
letter indicating that a benefit check sent to the veteran in 
October 2001 had not been cashed and would be voided unless 
the veteran responded requesting that the check be reissued.  
The veteran did not respond to that correspondence either.  

It is therefore abundantly clear that the veteran has failed 
to keep the RO abreast of his current address and has not 
provided any adequate reason or good cause for his actions.  
Further, it is clear that the veteran has not contacted his 
representative.

It is plain from the record before the Board that the veteran 
has been advised of what was required of him to adjudicate 
the claim, but he has failed to comply.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).  It appears that the 
RO made exhaustive efforts to locate the veteran, sending 
correspondence to other addresses when attempts to send to 
the latest address of record failed.  There is not of record 
any correspondence or report of contact from the veteran 
which would directly explain the lack of response to 
requests.  On that point, the Board notes in passing that the 
file contains a notation which appears to indicate that as of 
the veteran's last direct contact with the RO in March 1998, 
the veteran intended to withdrawn his claim.  

The record is irrefutable: veteran has plainly ignored VA's 
requests for evidence and information; he has not reported 
for examinations mandated by the Board's remand; and he has 
not advised VA of his whereabouts.  

In Morris v. Derwinski, 1 Vet. App. 260 (1991), the Court 
held that a veteran's abandonment of his claim for service 
connection based upon his failure to respond to a request for 
additional evidence could not be waived or set aside on 
grounds of alleged ignorance of regulatory requirements.  The 
Court in Morris noted that the Supreme Court had held that 
everyone dealing with the Government was charged with 
knowledge of Federal statutes and lawfully promulgated agency 
regulations, citing Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 
380 (1947).  The Court found that even though the veteran may 
have been ignorant of the abandonment provisions of 38 C.F.R. 
§ 3.158(a), he was necessarily charged with knowledge of the 
regulation.  Here, the veteran was plainly on notice of the 
necessity of submitting additional evidence.  So it is in 
this case.

The Board is of course aware of due process concerns which 
may arise in connection with cases, such as this, in which a 
veteran's claim is being dismissed based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  In 
this case, the Board believes that any due process concerns 
have been satisfied.

The Board acknowledges that it has decided the present appeal 
as to this claim on a different legal basis than the RO did.  
The Board's October remand referred to the abandoned claim 
provision, 38 C.F.R. § 3.158 and requested the RO to consider 
the matter if the veteran failed to cooperate with VA.  In 
the April 2004 SSOC, while noting the veteran's failure to 
submit additional evidence on his claim, the RO denied the 
veteran's claim on the merits rather than as being abandoned.  
When the Board addresses in its decision a question that has 
not been addressed by the RO it must consider whether the 
veteran has been given adequate notice to respond and, if 
not, whether she has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). The Board concludes, however, 
that the veteran has been accorded reasonable warning of the 
possibility of his claim being denied due to his failure to 
cooperate with VA, as well as ample opportunity to explain 
his actions (or, rather, inactions).  In the Board's October 
2003 decision, his two increased rating claims were denied 
due to his failure to report for VA examination.  The Board 
made it clear as to the two service connection claims that he 
was expected to report for examinations.  He failed to so 
report, without explanation, in March 2004. He was put on 
further notice by the April 2004 SSOC that his claims had 
been denied and that his failure to respond to a request for 
evidence was a contributing factor.

The veteran has been ably represented in this matter.  
Evidently due to lack of communication with him, however, his 
representative has been unable to provide any reason for the 
veteran's failure to respond.

In summary, because the veteran has failed for more than a 
year, without adequate reason or good cause, to respond to 
requests for evidence sent to his latest address of record, 
the claim is deemed abandoned and is therefore dismissed 
pursuant to the provisions of 38 C.F.R. § 3.158.


Additional comments

In light of the abandonment of this appeal, there remains no 
allegations of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105 (West 2002), the 
Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  In 
essence, a "case or controversy" involving a pending adverse 
determination that the veteran has taken exception to does 
not currently exist.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) [quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)].  Accordingly, the Board is without jurisdiction to 
review the appeal with respect to these issues and, 
therefore, the claims are dismissed.

For reasons explained above, the Board is not addressing the 
merits of the underlying claims.  The Board intimates no 
opinion, factual or legal, as to the outcome of any 
subsequent claim which is duly presented and perfected by the 
veteran.


ORDER

The claims of entitlement to service connection urinary 
incontinence and residuals of a right heel injury are deemed 
to be abandoned and are dismissed.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



